Citation Nr: 0731506	
Decision Date: 10/05/07    Archive Date: 10/16/07	

DOCKET NO.  04-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased (compensable) evaluation of a 
subcutaneous induration and calluses on the dorsum of the 
right foot.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Recent examination of the veteran's right foot reveals a 
fully resolved subcutaneous induration on the dorsum (top) of 
the right foot with no calluses, with normal X-ray studies, 
and with no chronic residuals; recent right foot pain is 
attributable to a right foot heel spur syndrome for which the 
veteran has not been granted service connected.  


CONCLUSION OF LAW

Entitlement to an increased (compensable) evaluation for a 
subcutaneous induration and calluses on the dorsum of the 
right foot is denied.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.72, Diagnostic Code 5284, 4.118 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in July 2003, 
prior to the issuance of the adverse rating decision now on 
appeal from September 2003.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical and other historical 
records were already on file.  The veteran submitted a report 
of private examination in June 2003, and he was provided a VA 
examination of his right foot in August 2003, and this 
examination is certainly adequate for rating purposes.  All-
known available evidence has been collected for review and 
the veteran does not argue nor does the evidence on file 
suggest that there remains any additional outstanding 
relevant evidence.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5017; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity and 
civil occupations resulting from those disabilities, as far 
as can be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  
38 C.F.R. § 4.10.  

The veteran's service-connected subcutaneous induration and 
calluses on the dorsum (top) of the right foot resulted when 
a heavy artillery shell was dropped on the top of his right 
foot during service in Puerto Rico in 1967.  The two rating 
decisions on file with respect to this disability indicate 
that it has been evaluated by reference to 38 C.F.R. § 4.118, 
Diagnostic Code 7819 for benign skin neoplasms, which the 
Board finds to be somewhat confusing, as the veteran's right 
foot injury has never been shown to involve neoplasm, benign 
or otherwise.  Certainly, 38 C.F.R. § 4.118 of the Rating 
Schedule includes evaluations for scars, and this would be an 
appropriate area of inquiry in evaluating the veteran's right 
foot injury, except at present there is no visible scarring 
remaining in the area of the initial injury.  

The Board finds that the obviously more appropriate 
diagnostic code for evaluating the residual of his right foot 
injury would be 38 C.F.R. § 4.71a, Diagnostic Code 5284 for 
other foot injuries.  A moderately disabling foot injury 
warrants a 10 percent evaluation, and a moderately severe 
foot injury warrants a 20 percent evaluation.  A severe foot 
injury warrants a 30 percent evaluation, and with actual loss 
of use of the foot, a 40 percent evaluation is warranted.  

Analysis:  Historically, the veteran was granted service 
connection for a subcutaneous induration and calluses on the 
dorsum of the right foot with a noncompensable evaluation 
effective from May 1969.  He filed his current claim for 
increase in February 2003, 34 years after he was separated 
from service.  

The service medical records reveals that, while stationed in 
Puerto Rico in September 1967, the veteran dropped an 8-inch 
artillery shell on his right foot.  This was noted to weigh 
240 pounds.  An X-ray study taken the following morning was 
negative for evidence of fracture, and the diagnostic 
impression was "contusion."  The treatment was an Ace wrap 
and hot soaks.  The veteran was seen once again a little over 
a month later for both a sore throat and sore foot, but there 
is no evidence in the service medical records that the 
veteran sought or required treatment for this right foot 
contusion at any time during the remainder of military 
service through September 1969.  The physical examination for 
separation in April 1969 did note that the veteran had an 
apparent bony abnormality on the anterior dorsum of the right 
foot.  However, there was no indication in this examination 
report that it was causing the veteran any difficulty.  

A July 1969 VA examination noted that the veteran complained 
that his right foot hurt when he wore regular leather shoes.  
X-ray study of the right foot was negative.  Examination 
revealed that the veteran had a high instep on both feet, and 
the dorsum of the right foot had a mild subcutaneous 
induration which was not tender on manipulation.  This was 
noted to become symptomatic with the wear of certain 
footwear.  There was no comment or finding with respect to 
right foot calluses.  

In August 1969, the RO granted service connection with a 
noncompensable evaluation for a subcutaneus induration and 
calluses on the top of the right foot effective from service 
separation.

The veteran was seen in October 1969 again complaining that 
the right foot injury became symptomatic with the wear of 
certain shoes, and it was recommended that he wear different 
shoes to reduce pressure on this area.  Following this 
October 1969 record entry, there is no record that the 
veteran sought or required any form of medical treatment for 
this right foot injury at any time subsequent to service 
until he was seen privately in June 2003, a period of some 
34 years.

There are on file private treatment records from 1974 through 
1980 reflecting complaints and treatment of other orthopedic 
problems, but these records do not document any complaints or 
findings with respect to the veteran's right foot injury.  
The veteran filed a claim for increase for his right foot in 
1998, but this claim was denied when the veteran failed to 
respond to a request for any medical or other objective 
evidence reflecting disability of the right foot.

A June 2003 private medical examination noted that the 
veteran had pain in the plantar (bottom) aspect of his right 
foot, particularly in the heel area that started about three 
months earlier, of a fairly sudden onset.  He denied any 
additional trauma.  He also had a rash on his feet, which had 
been present for several weeks and was getting worse.  The 
veteran reported no allergies.  The impression from this 
examination was that the veteran had tinea pedis (Athlete's 
foot) of both feet, and a heel spur syndrome on the right.  
X-ray studies taken at this time showed no signs of any 
tumors or fractures of the feet.  

In August 2003, the veteran was provided a VA examination of 
his foot.  The veteran's only complaint was that he had 
occasional pain on the dorsum of the right foot.  His 
previous service injury was discussed.  He reported having no 
problem for a lengthy period, but there had been some 
increasing pain for the last several years.  The veteran was 
62 inches tall and weighed 245 pounds.  He was not diabetic, 
and upon standing his posture was good and both feet were 
plantigrade.  Walking on tiptoes was possible without 
complaints.  Right foot examination revealed that there was 
normal alignment without any deformity or swelling, and the 
skin was healthy.  There were no scars over the dorsum of the 
right foot.  The medial longitudinal arch was normal without 
any tenderness and there were no calluses anywhere on either 
the sole or dorsum of the foot.  Ankle pulses were palpable 
and the rest of the foot was normal.  X-ray studies of the 
right foot were interpreted as entirely normal.  The 
diagnosis was a history of subcutaneous induration and 
calluses on the dorsum of the right foot.  Currently, the 
right foot was considered normal with no residual of 
induration or calluses.  

A preponderance of the evidence on file is against the award 
of an increased (compensable) evaluation for the veteran's 
service-connected right foot injury during service.  The 
objective record reveals that the veteran dropped a heavy 
artillery shell on the top of his right foot during service 
which did not result in any identifiable fracture or internal 
derangement, but did result in an induration which was 
apparently painful during service and shortly thereafter when 
wearing tight-fitting or hard footwear.  However, the service 
medical records and VA examination shortly after service did 
not reveal any significant residual disability from this 
injury, other than complaints of tenderness on the top of the 
right foot depending upon the wear of certain footwear.  

34 years after service in June 2003, the veteran was noted to 
have some tinea pedis of both feet and a painful heel spur 
syndrome for the right foot.  Nothing in the June 2003 
private examination report indicated that the painful right 
heel spur or tinea pedis were in any way related to the 
veteran's right foot injury to the top of his foot received 
in service decades earlier.  Two months later in August 2003, 
VA examination found no residual of the service-connected 
injury to the top of the veteran's right foot during service.  
No induration was identified, nor was any scar of the top of 
the right foot apparent.  There were no calluses on the top 
of the right foot.  Although the veteran complained of 
occasional intermittent pain of the dorsum of the right foot, 
there was a complete absence of any objective evidence of 
pathology or continuing residual disability from this right 
foot injury upon current examination.  X-ray studies were 
normal and the diagnosis from VA examination was a normal 
right foot with no residual of induration and calluses.  
Therefore, no increased evaluation is warranted under any 
applicable Diagnostic Code for evaluation of disability of 
the foot. 


ORDER

Entitlement to an increased (compensable) evaluation for 
subcutaneous induration and calluses on the dorsum of right 
foot is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


